Citation Nr: 1620176	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  14-00 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for bilateral hearing loss. 

3.  Entitlement to service connection for obstructive sleep apnea (OSA). 

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5.  Entitlement to an effective date earlier than November 8, 2010 for the grant of service connection for PTSD. 

6.  Entitlement to an effective date earlier than November 8, 2010 for the grant of service connection for tinnitus. 

7.  Entitlement to an effective date earlier than November 8, 2010 for the grant of service connection for bilateral hearing loss.  
REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to October 1969, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified before the undersigned Veterans Law Judge in February 2016.  

The service connection claims for OSA and COPD, as well as the increased initial rating claims for PTSD and bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

In a February 2016 written statement and on the record at his Board hearing, prior to the promulgation of a decision, the Veteran withdrew the appeal for earlier effective dates for PTSD, bilateral hearing loss, and tinnitus.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for earlier effective dates for PTSD, bilateral hearing loss, and tinnitus are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In February 2016, the Veteran specifically stated in writing that he wished to withdraw his claims of an earlier effective date for PTSD, an earlier effective date for bilateral hearing loss, and an earlier effective date for tinnitus.  The Veteran's intent to withdraw these claims was also discussed at the February 2016 Board hearing.  See Board Hearing Transcript at 2.  Since the Veteran has withdrawn these claims, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.



ORDER

The appeal concerning the issue of entitlement to an effective date earlier than November 8, 2010 for the grant of service connection for PTSD is dismissed.  

The appeal concerning the issue of entitlement to an effective date earlier than November 8, 2010 for the grant of service connection for tinnitus is dismissed. 

The appeal concerning the issue of entitlement to an effective date earlier than November 8, 2010 for the grant of service connection for bilateral hearing loss is dismissed.    


REMAND

During the February 2016 Board hearing, the Veteran testified that his PTSD and bilateral hearing loss disabilities have worsened since the most recent examinations, which were conducted in June 2011.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his disabilities on remand.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Veteran contends that his COPD is related to service, to include exposure to herbicides and asbestos.  He also contends that he was "stabbed twice in chest during an assault while stationed in Vietnam . . ."  See August 2011 notice of disagreement.  Although the Veteran's service records do not reflect that he was stabbed in the chest during service, the records do confirm that he was stationed in Vietnam and that his military occupational specialty (MOS) was that of a builder.  The MOS of builder has a "probable" probability of exposure to asbestos.  See M21-1, Part IV, Subpart ii, 1.I.3.a.  The Veteran also has a diagnosis of COPD.  He has not been afforded a VA examination in regards to his service connection claim.  Thus, upon remand, the AOJ should afford the Veteran a VA examination to determine whether his COPD is at least as likely as not related to service, including his presumed exposure to herbicides as a result of his Vietnam service and his "probable" exposure to asbestos due to his MOS.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In regards to his service connection claim for OSA, the Veteran has a current diagnosis documented by polysomnogram.  See January 2011 VA treatment record.  The Veteran contends that his OSA is related to service, to include exposure to "toxic environments."  See August 2011 notice of disagreement.  He also contends that his OSA is related to his service-connected PTSD.  The Veteran has not been afforded a VA examination as to this claim.  Upon remand, the AOJ should afford the Veteran a VA examination in order to determine the nature, onset, and etiology of his OSA.  Id.                    

The AOJ should obtain VA treatment records dated since October 2013.  A review of the claims file also reveals that the Veteran's Vocational Rehabilitation records discuss the severity of his service-connected PTSD.  As such, these records are pertinent to his PTSD claim and the Veteran's complete Vocational Rehabilitation file should be obtained upon remand.        
   
During the February 2016 hearing, the Veteran also identified treatment from Bayside Hospital.  Although he stated that he has submitted these records to VA, it is unclear whether these records are associated with the claims file.  Moreover, complete records from "UAB" health system should also be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  VA treatment records dated since October 2013 should be associated with the claims file.  

2.  Obtain the Veteran's Vocational Rehabilitation file.  If the records sought are not available, include documentation in the claims file.       

3.  With any necessary assistance from the Veteran, obtain any pertinent private treatment records that are not currently associated with the claims file, including records from Bayside Hospital and UAB health system.  

4.  Then schedule the Veteran for a VA psychiatric examination to determine the current severity of his psychiatric disability.  The claims file should be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.  

The examiner should report all pertinent findings and comment on the severity of any social and occupational impairment related to his psychiatric disability.    

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

5.  Then schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  Any tests deemed necessary should be conducted and the findings reported in detail.  

The examiner should report all functional effects and occupational impairment associated with the bilateral hearing loss.  

6.  Then schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of his chronic obstructive pulmonary disease and obstructive sleep apnea.  The claims file should be reviewed and any tests or studies deemed necessary should be conducted.  

As discussed in the remand narrative above, the Veteran contends that his COPD and OSA are related to service, to include herbicide exposure due to Vietnam service or to his "probable" asbestos exposure due to his military occupational specialty as a builder.  The Veteran also contends that his COPD is due to a chest wound that occurred in service.  See August 2011 notice of disagreement.  

Following review of the claims file and examination of the Veteran, the examiner should respond to the following: 

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's COPD is related to service, to include as a result of his conceded herbicide exposure and "probable" exposure to asbestos therein?  

The examiner should specifically consider the Veteran's contentions regarding asbestos exposure, conceded herbicide exposure, and a chest wound during service.  

The examiner should also discuss the Veteran's history of smoking.  A January 2010 treatment record noted "21/2 PPD" and a June 2011 treatment record noted that he smoked 10 to 12 cigarettes per day.   

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's OSA is related to service, to include as a result of his conceded herbicide exposure and "probable" exposure to asbestos therein?  


The examiner should specifically consider the Veteran's contentions regarding asbestos exposure and conceded herbicide exposure.  

(c) Is it at least as likely as not (50 percent probability or greater) that the Veteran's OSA is (1) caused or (2) aggravated beyond the normal course of the disease by his service-connected PTSD? 

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

7.  After undertaking any additional development deemed appropriate, readjudicate the claims.  If any of the benefits sought on appeal are denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


